 

Richardson Electronics 10-K [rell-10k_060218.htm]

 



Exhibit 10(r)

 

RESTRICTED STOCK AWARD

PURSUANT TO THE RICHARDSON ELECTRONICS, LTD.

2011 LONG-TERM INCENTIVE PLAN

 

Agreement Number: ______________

THIS RESTRICTED STOCK AWARD is made as of the Grant Date, by Richardson
Electronics, Ltd. (the “Company”) to __________ (the “Grantee”). Upon and
subject to the terms and conditions described herein, the Company hereby awards
as of the Grant Date to Grantee a grant of stock (the “Stock Award”), as
described below.

A.Grant Date: __________

 

B.Type of Award: Stock Award

 

C.Plan under which Stock Award is granted: Richardson Electronics, Ltd. 2011
Long-Term Incentive Plan.

 

D.Stock Award: __________ shares of the Common Stock, $.05 par value, of the
Company (the “Shares”), upon and subject to the terms and conditions set forth
herein and in the attached Terms and Conditions, including, without limitation,
the Vesting Schedule attached as Exhibit 1 hereto.

 

E.The Grantee hereby represents and warrants as follows:

 

(i)Grantee is acquiring the Restricted Stock for investment purposes only, and
not with a view to distribution thereof;

 

(ii)Grantee is aware that the Restricted Stock may not be registered under the
federal or any state securities laws and that, in such case and in addition to
the other restrictions on the Restricted Stock, the Shares may not be
transferred unless an exemption from registration is available;

 

(iii)Grantee has had an opportunity to review a copy of the Plan and any Annual
Reports, Quarterly Reports, Current Reports, Proxy Statements and other
communications distributed to stockholders of the Company;

 

(ii)that any and all questions of the Grantee pertaining to the Plan and to the
Shares have been answered by the Company to Grantee’s satisfaction;

 

(iii)Grantee understands that the Plan is incorporated herein by reference and
is made a part of this Agreement as if fully set forth herein; and

 

(iv)that the Plan shall control in the event that there is any conflict between
the Plan and this Agreement, and on such matters as are not contained in this
Agreement.

 

F.Vesting of Stock Awards:

 

(i)The Shares shall vest and be non-forfeitable in accordance with the Vesting
Schedule.

 

(ii)Notwithstanding the Vesting Schedule, in the event that the Grantee's
employment with the Company terminates as a result of his (a) death, (b)
Disability, or (c) retirement at or after age 65, the Stock Award and all Shares
still subject to the Stock Award and unvested pursuant to the Vesting Schedule
shall immediately vest. Further, upon termination of Grantee's employment with
the Company in any other event, without the Company giving notice to the Grantee
that the Stock Award and all Shares still subject to the Stock Award and
unvested pursuant to the Vesting Schedule are vested, the Grantee's Stock Award
with respect to all unvested Shares shall be forfeited and the Grantee shall
have no rights with respect to such Stock Award or Shares. For purposes of this
Agreement a transfer of employment between the Company and any Affiliate or
among Affiliates, shall not be deemed a termination of employment.

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed and sealed this Award as of the
Grant Date set forth above.



 



  GRANTEE   RICHARDSON ELECTRONICS, LTD.                               By:
Edward J. Richardson   Signature           Title: Chairman of the Board/CEO

   

 

 

TERMS AND CONDITIONS TO THE

RESTRICTED STOCK AWARD

PURSUANT TO THE

RICHARDSON ELECTRONICS, LTD. 2011 LONG-TERM INCENTIVE PLAN

 

1.       Withholding. Grantee shall make appropriate arrangements with the
Company for satisfaction of any U.S. federal, state or local income tax or
foreign tax withholding requirements in connection with the Stock Award and the
vesting of the Shares. If the Grantee shall fail to make appropriate
arrangements for the satisfaction of the applicable tax withholding
requirements, then the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Grantee any
U.S. federal, state or local taxes or foreign taxes of any kind required by law
to be withheld with respect to such Shares. Payment of the tax withholding by a
Grantee who is an officer, director or other “insider” subject to Section 16(b)
of the Exchange Act by tendering Company stock or in the form of Share
withholding is subject to pre-approval by the Compensation Committee, in its
sole discretion, in a manner that complies with the specificity requirements of
Rule 16b-3 under the Exchange Act.

 

2.       Rights as Stockholder. During the term of this agreement, the Grantee
shall be entitled to receive all dividends paid on the Shares, to vote the
Shares, and to enjoy all other stockholder rights, except that the Grantee shall
neither (i) be entitled to the delivery of any certificate evidencing Shares
and/or Other Securities except as provided below nor (ii) be able to sell,
assign, transfer, pledge, hypothecate or otherwise dispose of the Shares and/or
Other Securities until such time as the Shares have vested and the Grantee has
received a certificate evidencing such shares.

 

3.       Stock Awards are Non-Transferable. This Stock Award may not be
assigned, transferred, pledged, or hypothecated in any way whether by operation
of law or otherwise (except for the laws of descent and distribution). The
Shares may be received only by the Grantee (or in the event of the Grantee's
incompetency by the Grantee's legal representative) during the Grantee's
lifetime. After the Grantee's death, any Shares which have not been previously
delivered to the Grantee shall be distributed to his or her designated
beneficiary or, in the absence of such designation, to the Grantee's legal
representative.

 

4.       Changes in Capitalization.

 

(a)       The number of Shares shall be proportionately adjusted for
nonreciprocal transactions between the Company and the holders of capital stock
of the Company that causes the per share value of the shares of Common Stock
underlying the Stock Award to change, such as a stock dividend, stock split,
spinoff, rights offering, or recapitalization through a large, nonrecurring cash
dividend (each, an “Equity Restructuring”).

 

(b)       In the event of a merger, consolidation, extraordinary dividend, sale
of substantially all of the Company’s assets or other material change in the
capital structure of the Company, or a tender offer for shares of Common Stock,
or a Change in Control, that in each case is not an “Equity Restructuring,” the
Committee shall take such action to make such adjustments in the Shares or the
terms of the Stock Award as the Committee, in its sole discretion, determines in
good faith is necessary or appropriate, including, without limitation, adjusting
the number and class of securities subject to the Award, accelerating the
termination of the Vesting Schedule or terminating the Award in consideration of
a cash payment to the Grantee in an amount equal to the then Fair Market Value
of the Shares. Any determination made by the Committee pursuant to this Section
4(b) will be final and binding on the Grantee. Any action taken by the Committee
need not treat all Grantees equally.

 

(c)       The existence of the Plan and this Award shall not affect in any way
the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its business or assets, or any other corporate
act or proceeding.

 1 

 

 

5.        Book Entry Form; Certificates.  

 

(a)       At the sole discretion of the Company, the Shares will be issued in
either (i) uncertificated form, with the Shares recorded in the name of the
Grantee in the books and records of the Company’s transfer agent with
appropriate notations regarding the restrictions on transfer imposed pursuant to
this Agreement and upon vesting, the Company shall remove such notations on any
such vested shares of Common Stock; or (ii) certificated form pursuant to the
terms of Sections 5.1(b), (c) and (d) hereof.

 

(b)       Certificates evidencing the Shares, to the extent appropriate at the
time, shall have noted conspicuously on the certificates a legend intended to
give all persons full notice of the existence of the conditions, restrictions,
rights and obligations set forth in this Award and in the Plan. Immediately upon
receipt of the certificate or certificates representing the Shares, the Grantee
hereby agrees to deposit such certificates, together with stock powers and other
instruments of transfer, appropriately endorsed in blank, with the Company or an
escrow agent designated by the Company under an escrow agreement in such form as
shall be determined by the Compensation Committee. If such certificates are
deposited with the Company, the Company may transfer such certificates to an
escrow agent at any time in its sole discretion.

 

(c)       At such time as any number of the Shares are no longer subject to the
restrictions, terms, and conditions of this Agreement (the “Unrestricted
Shares”), the Compensation Committee shall cause a new certificate to be
delivered to the Grantee, without the legend set forth above, for the
Unrestricted Shares. The Shares remaining subject to this Agreement shall either
be canceled or, if appropriate, shall continue to be held by the Company or held
in escrow subject to the restrictions, terms, and conditions of this Agreement.

 

(d)       In the event that a Grantee becomes entitled to receive any new,
additional, or different securities by virtue of a stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, or any
similar change affecting the Shares (“Other Securities”), such Other Securities
shall be subject to the restrictions, terms and conditions of this Agreement as
if they were Shares, including, without limit, deposit with the Company or in
escrow.

 

6.       Governing Laws.  This Stock Award shall be construed, administered and
enforced according to the laws of the State of Illinois. Notwithstanding any
other provisions of this Stock Award, the issuance or delivery of any Shares
(whether subject to restrictions or unrestricted) may be postponed for such
period as may be required to comply with applicable requirements of any national
securities exchange or any requirements under any law or regulation applicable
to the issuance or delivery of such shares.

 

7.       Successors. This Stock Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors and permitted assigns of
the parties.

 

8.       Notice.  Except as otherwise specified herein, all notices and other
communications under this Stock Award shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

 

9.       Severability. In the event that any one or more of the provisions or
portion thereof contained in this Stock Award shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Stock Award, and this Stock
Award shall be construed as if the invalid, illegal or unenforceable provision
or portion thereof had never been contained herein.

 2 

 

 

10.       Entire Agreement. Subject to the terms and conditions of the Plan,
this Stock Award expresses the entire understanding and agreement of the
parties. This Stock Award may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

 

11.       Violation. Except as expressly provided in this Stock Award of the
Plan, any transfer, pledge, sale, assignment, or hypothecation of the Shares or
any portion thereof shall be a violation of the terms of this Stock Award and
shall be void and without effect.

 

12.       Headings. Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Stock Award.

 

13.       Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Stock
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

 

14.       No Right to Continued Service. Neither the establishment of the Plan
nor the award of Shares hereunder shall be construed as giving the Grantee the
right to continued employment or other service relationship with the Company.

 

15.       Definitions. As used in this Award “Change in Control” means any one
of the following events which may occur after the Grant Date:

 

(1)       the acquisition by any person (within the meaning of Section 13(d) of
the Exchange Act) or persons acting in concert of equity of the Company if,
after the transaction, the acquiring person (or persons) owns equity securities
of the Company with more than fifty percent (50%) of the voting power of the
equity securities of the Company, unless the acquisition is by a person or
persons that is owned directly or indirectly by holders of outstanding equity of
the Company who owned, directly or indirectly, equity securities of the Company
with more than fifty percent (50%) of the voting power of the equity securities
of the Company prior to such acquisition;

 

(2)       within any twelve-month period (beginning on or after the Grant Date)
the persons who were voting members of the governing body of the Company
immediately before the beginning of such twelve-month period (the “Incumbent
Members”) shall cease to constitute at least a majority of such governing body;
provided that any member who was not a member as of the beginning of such
twelve-month period shall be deemed to be an Incumbent Member if that member
were elected to such governing body by, or on the recommendation of or with the
approval of, at least three fourths (3/4) of the members who then qualified as
Incumbent Members; and provided further that no member whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members shall be deemed to be an Incumbent Member;

 

(3)       a reorganization, merger, share exchange combination, or
consolidation, with respect to which persons who were the holders of the
outstanding equity of the Company immediately prior to such reorganization,
merger, share exchange combination, or consolidation do not, immediately
thereafter, own directly or indirectly equity securities of the Company with
more than fifty percent (50%) of the combined voting power of the reorganized,
merged, combined or consolidated entity; or

 3 

 

 

(4)       the sale, transfer or assignment of all or substantially all of the
assets of the Company and its Affiliates to any third party other than to an
Affiliate of the Company.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred with respect the Grantee by reason of any actions or events in which
the Grantee participates in a capacity other than in the Grantee’s capacity as
an employee or director of the Company or as a shareholder of the Company solely
exercising the Grantee’s voting or tendering rights.

 

(c)       Other capitalized terms that are not defined herein have the meaning
set forth in the Plan, except where the context does not reasonably permit.

 4 

 

EXHIBIT 1

VESTING SCHEDULE

RESTRICTED STOCK AWARD

ISSUED PURSUANT TO THE RICHARDSON ELECTRONICS, LTD.

2011 LONG-TERM INCENTIVE PLAN

 

 

The stock shall vest in the following amounts at the following times:

 

Number of Shares   Vesting Date                  

 

 1 

 

RESTRICTED STOCK AWARD

ISSUED PURSUANT TO THE RICHARDSON ELECTRONICS, LTD.

2011 LONG-TERM INCENTIVE PLAN

 

RECEIPT

 

Restricted Stock Award Agreement No. ________

Dated: __________

For: __________ shares of common stock of Richardson Electronics, Ltd.

Issued to: __________

 

I, __________, received Restricted Stock Award Agreement No. ________, this ____
day of __________, 20__.

 

____________________________

Grantee

 

 

 

* * * * * * * * * * * * * * * * * *

 

I, __________, surrendered Restricted Stock Award Agreement No. ________, this
___ day of _______, 20__.

 

____________________________

Grantee

 

 1 

 

RESTRICTED STOCK AWARD

ISSUED PURSUANT TO THE RICHARDSON ELECTRONICS, LTD.

2011 LONG-TERM INCENTIVE PLAN

 

BENEFICIARY DESIGNATION

 

Restricted Stock Award Agreement No. ________

Dated: __________

For: __________ shares of common stock of Richardson Electronics, Ltd.

Issued to: __________

 I, __________, do hereby designate ________________________as Beneficiary, with
respect to Restricted Stock Award Agreement No. __________, this___ day of
_______, 20__.

 

 

_____________________________

Grantee



 1 

